Citation Nr: 1342953	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  10-18 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder and anxiety.

3.  Entitlement to service connection for a back disability. 

4. Entitlement to service connection for a bilateral foot and ankle disability.

5. Entitlement to service connection for a bilateral leg disability.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:  David S. Russotto


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1978.  He also served in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO located in Waco, Texas.  A transcript of the proceeding has been associated with the claims file.  

An October 2012 Board decision denied the Veteran's claims.  The Veteran appealed to the Court of Veterans Appeals for Veterans Claims (Court).  In June 2013, the parties filed a joint motion to vacate the Board's decision and remand the claims to the Board.  A June 2013 Court order granted the motion of the parties, and vacated the Board's October 2012 decision and remanded the Veteran's claims to the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim that has been reviewed and considered by the Board.

The issues of entitlement to service connection for PTSD, an acquired psychiatric disability other than PTSD, to include major depressive disorder and anxiety, a back disability, and a bilateral foot and ankle disability, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The Veteran is not shown by the most probative evidence of record to have a bilateral leg disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A bilateral leg disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for a bilateral leg disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VA's duty to notify has been satisfied.  A July 2009 VCAA letter explained the types of evidence necessary to substantiate the Veteran's claim for service connection, which evidence the Veteran may submit, and which evidence VA would obtain.  The July 2009 notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not referenced any outstanding records for VA to obtain relating to his claim.  In this regard, the Board acknowledges that one of the bases for the June 2013 joint motion for remand was the fact that the Veteran's SSA records were outstanding.  Subsequently, in October 2013, the Veteran submitted the SSA records (on a CD), and they were associated with the claims file.  He also submitted more recent VA treatment records dated through February 2013.  The Veteran submitted with these records with a signed waiver of consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013).  Therefore, the Board finds that a remand for the consideration by the AOJ of these records prior to a decision on this claim is not required.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran Board acknowledges that the Veteran has not been provided with a VA examination relating to his claim for service connection for a bilateral leg disability.  The Board finds, however, that no VA examination is required because there is no documented evidence of any leg complaints in service, no competent medical evidence tending to indicate any relationship between any current bilateral leg condition to service, and there is no credible lay evidence of any injury or event in service or of continuity of symptomatology since service so as to trigger the duty to provide a VA examination.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Duenas v. Principi, 18 Vet. App. 512 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from September 1977 to January 1978.  He claims that he has a bilateral leg disability that is related to service.  The Veteran asserts that he experienced swelling of his legs during basic training, and that he currently suffers from bilateral leg swelling and pain.  He apparently attributes his conditions to his boots during basic training.

The Veteran's service treatment records are silent as to any leg complaints.  His November 1977 separation examination report reflects no record of any leg complaint or diagnosis, and physical examination of the Veteran's lower extremities was noted as normal.


The first medical evidence of record of a leg condition are June 2009 VA treatment records that reflect he complained of swelling in his legs.  It was also noted that he had a history of a car accident in 2003, and that he had a rod surgically inserted from his left hip to his left knee as a result of the car accident.  A diagnosis of status post left femur fracture was recorded.  A chest x-ray was ordered to rule out cardiomegaly, and the report reflects an impression of mild cardiomegaly.

A July 2009 VA treatment record reflects diagnosed stasis edema of the legs.

A November 2009 VA treatment record reflects the Veteran reported right lower extremity pain and swelling for several months.  Findings of edema of both lower extremities were noted, and a diagnosis of worsening right lower ankle and extremity swelling and pain was recorded, noted as questionably residuals of a previous ankle injury (albeit not clear whether this intended to reference his reported history of a high school right ankle injury noted in the VA treatment records, see December 2009).  A November 2009 right knee x-ray showed no acute fracture or dislocation.  A November 2009 left knee x-ray revealed placement of a rod in the distal left femur.  A November 2009 ultrasound revealed no deep vein thrombosis.

Subsequent VA treatment records reflect continued complaints of leg pain and swelling.  See, e.g., September 2010 and August 2011.  

A January 2013 VA treatment record reflects that the Veteran's left leg had 3+ edema, and that a diagnosis of a gouty attack was recorded.  Another vein ultrasound in January 2013 was negative.

The Board also acknowledges the Veteran's SSA records, which reflect that he reported on a Disability Report, Form SSA-3368 (dated around October or November 2009) that the illnesses that limited his ability to work included swelling and "fluid retention" in his legs.  He was ultimately awarded SSA disability relating to various psychiatric disorders.

Having carefully considered all of the evidence of record, the Board finds that a preponderance of the evidence is against finding that the Veteran has a left or right leg disability as a result of his active service.  As shown above, there is no evidence of record attributing any leg condition to the Veteran's active service other than the Veteran's own lay assertions.  Rather, the medical evidence of record only notes a motor vehicle accident in 2003 resulting in the surgical placement of a rod in the Veteran's left femur, mild cardiomegaly, and a gouty attack, as well as a pre-service high school football injury of the right ankle (which a VA clinician essentially noted as possibly causing his right lower extremity swelling and pain), but the Veteran never reported to any VA clinicians any history of any leg injury or symptoms having occurred in service, and there is otherwise no indication in the medical evidence of record of any relationship of any leg condition to his service.  In fact, as shown above, the Veteran reported to the VA clinician in November 2009 that he had experienced lower extremity pain and swelling for "several months," not several years or in or since service.  In that regard, the Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  Therefore, the Board places more credibility and probative value on the Veteran's reported history of symptoms for "several months" in November 2009 to a VA clinician for the purpose of treatment, as opposed to his assertion in this case that his first symptoms were in service.

The Board acknowledges the Veteran's lay assertion that he has a leg disability that is etiologically related to his active service, particularly basic training.  The Board finds, however, that he is not shown to have the medical education, experience, or training to etiologically link his current leg conditions such as leg swelling or edema to his active service over 30 years ago, which requires medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board adds that the Veteran has not alleged continuity of symptomatology.  See 38 C.F.R. § 3.309(a).

Finally, the Board emphasizes the fact that there is no record of complaint or diagnosis of any leg disability until more than 20 years post-service, which prolonged period without record of complaint the Board finds weighs heavily against his alleged association to service.  See Maxson v. Gober, 230 F.3d  1330, 1333 (2000).

In summary, the Board finds that the preponderance of the evidence is against granting service connection for a bilateral leg disability, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral leg disability is denied.


REMAND

The Veteran claims that he has PTSD, an acquired psychiatric disorder other than PTSD, to include a major depressive disorder or anxiety, a back disability, and a bilateral foot or ankle disability that are related to his active service.  He also claims entitlement to TDIU.

As explained above, a June 2013 Court order granted a joint motion by the parties to vacate the October 2012 Board decision and to remand the Veteran's claims to the Board for further review.  The bases of the joint motion by the parties included that the Veteran's Social Security Administration (SSA) records were missing from the claims file.  As explained above, however, in October 2013, the Veteran submitted copies of his SSA records (on a CD) with a waiver of consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013).

The SSA records submitted by the Veteran in October 2013 include a copy of an SSA Disability Report completed by the Veteran around October or November 2009, in which he reported that he had received recent private treatment for back pain and foot pain in February 2009 at the Family Medical Center on McClintic Drive in Groesbeck, Texas, including by a Dr. S.B.  Therefore, the Board finds that a remand is necessary so that any outstanding private treatment records from Dr. S.B. dated from February 2009 to present relating to the Veteran's claims for a back disability and for a bilateral foot or ankle disability maybe be obtained.

The other basis for the parties' joint motion for remand was inadequate reasons and bases with regard to the Veteran's claim for service connection for PTSD.  The parties agreed that the Board did not adequately address the Veteran's alleged personal assaults in service, including sexual assaults.  Specifically, the parties cited the fact that the Veteran had reported at a September 2010 VA psychological assessment that his drill sergeant demanded oral sex from the Veteran and put his penis to the Veterans' lips, as well as other incidents involving his drill sergeant making him eat dirt and urinating on him.  The parties also noted that the September 2010 VA clinician noted that the Veteran "endured a disturbing traumatic event in the past that continues to cause distress and episodes of anxiety."  Also, the parties cited the fact that the Veteran testified at the Board hearing that his drill sergeant tried "to make me gay and make me swallow his pee."  The Board adds that in a June 2010 statement, the Veteran wrote that his drill sergeant had urinated on dirt, and then made him eat the dirt (as opposed to urinating directly on him, albeit this distinction in itself is of no real significance).   

With regard to the Veteran's alleged personal and sexual assaults, 38 C.F.R. § 3.304(f)(5) provides as follows:

"If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred." (emphasis added).

The Veteran has not been provided with a VA examination relating to his claim for service connection for PTSD.  Given the arguments made by the parties in their June 2013 joint motion for remand, the Board finds that a remand is necessary so that a VA examination may be obtained to address whether the evidence indicates that any of the in-service personal or sexual assaults alleged by the Veteran occurred, and if so, whether the Veteran has PTSD, or any other acquired psychiatric disorder, to include a major depressive disorder to anxiety, as a result of those personal or sexual assaults.

With regard to the Veteran's claim for a TDIU, the Board notes that the Veteran is not presently service-connected for any disability, and because several of his service connection claims are being remanded herein for further development, a decision on the issue of entitlement to a TDIU is deferred as inextricably intertwined with those matters.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) with regard to his claims for entitlement to service connection for PTSD, and for an acquired psychiatric disorder other than PTSD, to include a major depressive disorder and anxiety.  Include notice advising the Veteran that an alleged in-service personal assault stressor (including sexual assault) may be corroborated by evidence from sources other than his service records.  Provide the Veteran with examples of alternative sources of evidence as listed in 38 C.F.R. § 3.304(f)(5).

2. Obtain copies of any outstanding private treatment records dated from the Family Medical center on McClintic Drive in Groesbeck, Texas, including from Dr. S.B., dated from February 2009 to present and associate them with the claims file; to that end, request from the Veteran a completed Form 21-4142.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

3. After all of the above development has been completed, schedule the Veteran for a VA psychiatric examination.  Ask the examiner to please provide an opinion as to whether it is "at least as likely as not" that each psychiatric disorder identified on examination had its onset in service, or is otherwise related to service.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  Also, the examiner should be asked to elicit a complete history from the Veteran.  The examiner must provide a complete rationale for all findings.  

Also, if PTSD is diagnosed based upon an in-service personal or sexual assault stressor, ask the examiner to provide an opinion as to whether it is "at least as likely as not" that there is evidence in the claims folder that corroborates the Veteran's account of that in-service personal or sexual assault, and to identify the nature of that evidence.   

A diagnosis of PTSD under DSM-IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  The VA examiner's attention is directed to the May 2012 letter from Dr. J.B. of the VA medical center, as well as the September 2010 VA psychological assessment note prepared by Dr. J.B.).

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4. Then, readjudicate the Veteran's claims.  If any of the claims remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


